AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                   for the
                                                        Western District
                                                      __________ DistrictofofNew York
                                                                              __________

                  Arkadiusz R. Niedzwiecki                            )
                             Plaintiff                                )
                                v.                                    )       Civil Action No. 18-CV-6410
             Commissioner of Social Security                          )
                            Defendant                                 )

                                             JUDGMENT IN A CIVIL ACTION

The court has ordered that (check one):

’ the plaintiff (name)                                                                                          recover from the
defendant (name)                                                                                                   the amount of
                                                                             dollars ($               ), which includes prejudgment
interest at the rate of                    %, plus post judgment interest at the rate of             % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other:
’              The plaintiff's motion for judgment on the pleadings (Dkt. 8) is denied, the Commissioner's motion for
               judgment on the pleadings is granted, and the Commissioner's decision that plaintiff is not disabled is
               affirmed in its entirety.                                                                                              .

This action was (check one):

’ tried by a jury with Judge                                                                           presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                           without a jury and the above decision
was reached.

✔
’ decided by Judge          David G. Larimer                                                    on a motion for
      judgment on the pleadings filed by the Commissioner.
                                                                                                                                      .

Date:             2/12/2020                                                  CLERK OF COURT



                                                                                           Signature of Clerk or Deputy Clerk

          Print                          Save As...                                                                         Reset
